Citation Nr: 0530859	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-09 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability secondary to treatment for service-connected knee 
disability.  

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional gastrointestinal 
disability claimed to be the result of VA medical treatment.  

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for disability of the 
right knee manifested by limitation of extension, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served as a member of the United States Air Force 
Reserve from February 1984 to March 1992.  He had a period of 
active duty for training from April 1984 to September 1984, 
and from May 1990 to August 1990.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO that, inter 
alia, denied the veteran's claims for increased evaluations 
for his right and left knee disabilities, his claim of 
entitlement to secondary service connection for 
gastrointestinal disability due to treatment for his knee 
disabilities, and his claim for benefits pursuant to 38 
U.S.C.A. § 1151 based on additional gastrointestinal 
disability allegedly due to VA treatment.  

In January 1995, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  The veteran failed to report to a scheduled June 
2002 travel board hearing.  

The Board remanded the veteran's claims to the RO for 
additional development in August 2002 and in May 2004.  By an 
April 2005 rating decision, the RO granted service connection 
and assigned a 10 percent rating for disability of the right 
knee manifested by limitation of extension.  This was made 
effective January 14, 2002.  (Parenthetically, the Board 
notes that as the RO has identified limitation of extension 
of the right knee as a manifestation of the veteran's 
service-connected patellofemoral syndrome, that issue is also 
in appellate status).  Thereafter, the RO continued its 
denial of the veteran's claims (as reflected in a May 2005 
supplemental statement of the case (SSOC)), and returned 
these matters to the Board.  

As a final preliminary matter, the Board notes that in a 
November 1998 statement, the veteran requested that he be 
rated for, in particular, insomnia, stress, and depression as 
secondary to his service-connected bilateral knee disability.  
A review of the claims file reflects that while the RO has 
considered the veteran's claim for secondary service 
connection for insomnia (See February 2004 rating decision), 
it has not considered the veteran's claim for stress and 
depression.  Furthermore, the veteran, in a statement 
received at the Board in August 2005, has contended that his 
current weight problem is caused by his service-connected 
bilateral knee disability.  As the veteran's claims for 
stress, depression, and a weight problem claimed as secondary 
to his service-connected bilateral knee disability have not 
been adjudicated by the RO, they are not before the Board.  
They are referred to the RO for appropriate action.  

(The decision below addresses the veteran's claims of a 
rating higher than 20 percent for patellofemoral syndrome of 
the right knee, a rating higher than 10 percent for 
disability of the right knee manifested by limitation of 
extension, and a rating higher than 20 percent for 
patellofemoral syndrome of the left knee.  Consideration of 
the remaining issues on appeal is deferred pending completion 
of the evidentiary development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

The veteran's bilateral knee disability is manifested by 
subjective complaints of pain with walking or standing, with 
X-ray findings of arthritis, and objective findings that 
functional impairment equates to limitation of flexion to 30 
degrees in the right knee and to 40 degrees in the left knee, 
with a 10 degree loss of extension of the right knee and full 
extension of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
patellofemoral syndrome of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2005).  

2.  The criteria for a rating greater than 10 percent for 
right knee disability manifested by limitation of extension 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2005).  

3.  The criteria for a rating greater than 20 percent for 
patellofemoral syndrome of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
for a rating higher than 20 percent for patellofemoral 
syndrome of the right knee, a rating higher than 10 percent 
for disability of the right knee manifested by limitation of 
extension, and a rating higher than 20 percent for 
patellofemoral syndrome of the left knee, has been 
accomplished.  

In this respect, through September 2002, August 2003, 
November 2003, May 2004, and October 2004 notice letters; 
October 1994 and March 1999 statements of the case; and SSOCs 
in May 1995, June 1995, May 2001, February 2003, April 2003, 
and May 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that multiple notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to submit evidence pertinent to his claims that he 
had in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the four requirements have been met.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the knee rating 
issues on appeal.  The veteran's service medical records are 
associated with the file, as are treatment records from the 
VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Private 
treatment records from, in particular, Larry A. Bookman, 
M.D.; Yung-Hue Choe, M.D.; Anthony L. Cruse, D.O.; Midwest 
City Regional Hospital; and Midwest Regional Medical Center, 
have been associated with the claims file.  Additionally, the 
veteran has undergone a number of VA examinations in relation 
to his claims, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims for a rating higher 
than 20 percent for patellofemoral syndrome of the right 
knee, a rating higher than 10 percent for disability of the 
right knee manifested by limitation of extension, and a 
rating higher than 20 percent for patellofemoral syndrome of 
the left knee that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's patellofemoral syndrome of the right knee and 
of the left knee are each evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation 
of flexion.  Under Diagnostic Code 5260, in particular, a 20 
percent rating is warranted if flexion is limited to 30 
degrees, and a 30 percent rating is warranted if flexion is 
limited to 15 degrees.  

The veteran has also been awarded a 10 percent rating for 
limitation of extension of his right knee.  See VAOPGCPREC 9-
2004 (September 17, 2004) (Separate ratings under Diagnostic 
Code 5260 and Diagnostic Code 5261 may be assigned for 
disability based on limitation of motion of the same joint).  
Under Diagnostic Code 5261, a noncompensable rating is 
warranted if limitation of extension of the leg is limited to 
5 degrees, a 10 percent rating is warranted if extension is 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

The Board notes that the veteran has been diagnosed with 
degenerative changes in both his right and left knees.  The 
applicable diagnostic code is 5003 for degenerative 
arthritis, which is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260 or 5261).  However, under Diagnostic Code 5003, when the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, arthritis is rated as 10 percent disabling with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and 20 percent disabling with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more major joint groups, with occasional incapacitating 
exacerbations.  

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Here, in considering arthritis of the knees on the basis of 
limitation of motion under the appropriate diagnostic codes, 
the Board notes that flexion of the right knee and left knee 
was limited on VA and private examination to no less than 105 
degrees and 115 degrees, respectively.  This would warrant a 
noncompensable evaluation for either knee under Diagnostic 
Code 5260.  With respect to extension of the right knee and 
left knee, the Board notes that the medical evidence overall 
reflects full extension, except for a reported loss of 5 
degrees of extension of the right knee as reflected in an 
April 2005 VA examination addendum.  The addendum clarified a 
previous report of November 2004 VA examination in which the 
left knee, instead of the right, was noted to exhibit a loss 
of 5 degrees of extension.  The 5 degrees loss of extension 
would also warrant a noncompensable evaluation for the right 
knee under Diagnostic Code 5261.  

As the veteran is shown to exhibit limitation of motion that 
is noncompensable, and there is not otherwise a means under 
Diagnostic Code 5003 that would allow for a rating more than 
the currently assigned 20 percent for either the right or 
left knee, consideration of Diagnostic Code 5003 is not 
beneficial to the veteran's claims.  

The Board also notes that, the veteran was previously rated 
separately for his right knee and left knee disabilities 
under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability.  He has complained that his knees are at 
times unstable with buckling and/or giving out when he walks.  
The veteran has also reported wearing a knee brace on the 
left knee.  

Here, the medical evidence reflects that in a report of a 
June 1995 VA examination, the veteran was noted to have 
bilateral medial collateral ligament instability.  However, 
since that time, clinical findings reflect a lack of any 
recurrent subluxation or lateral instability of either knee 
that would warrant consideration and application of 
Diagnostic Code 5257.  In particular, the report of a 
February 2003 VA examination reflects that right knee 
anterior/posterior test and valgus/varus test were within 
normal limits, and laxity testing of the left knee was 
negative.  A report of a May 2004 examination conducted by 
Dr. Cruse noted findings of negative medial collateral 
ligament laxity without instability with valgus/varus stress.  
The most recent VA examination in November 2004 revealed both 
knees as stable to varus and valgus force with McMurray and 
Lachman's tests negative.  There was no subluxation of either 
knee joint.  As such, the identified instability in June 1995 
can be seen as temporary, as any subsequent medical 
examination for a number of years thereafter does not 
otherwise reflect objective findings of subluxation or 
instability.  Therefore, Diagnostic Code 5257 is not 
applicable to the veteran's claims.  

As noted above, range of motion findings for both flexion and 
extension of the veteran's knees warrant no more than a 
noncompensable rating under Diagnostic Code 5260 or 5261.  
Nevertheless, the Board must take into consideration any 
functional loss due to pain and other factors under 38 C.F.R. 
§§ 4.40 and 4.45.  Here, in particular, the report of the 
February 2003 VA examination reflects that repeated range of 
motion exercises increased the veteran's guarding of his 
knees, but that there were no symptoms of fatiguability or 
incoordination.  The examiner also commented that bilateral 
knee pain resulted in moderate functional impairment.  During 
the subsequent November 2004 VA examination, the examiner 
noted that there was a 75 percent decrease in function 
secondary to pain and weakness (as had been reported by the 
veteran), and also noted a severe decrease in functional 
ability during repetitive motion of the knee joints secondary 
to pain.  Additionally, the examiner noted that weakness with 
pain had the greatest functional impact.  In the above noted 
April 2005 addendum, the examiner noted that the decrease in 
functional ability equated to limitation of flexion to 30 
degrees in the right knee and to 40 degrees in the left knee.  
Hence, such additional loss in range of motion would entitle 
the veteran to no more than a 20 percent rating under 
Diagnostic Code 5260.  Furthermore, functional impairment 
equated to a 10-degree loss of right knee extension, which 
would entitle the veteran to a 10 percent rating under 
Diagnostic Code 5261.  The veteran's left knee was noted as 
still exhibiting full extension.  Thus, no more than the 
current 10 percent rating for limitation of extension of the 
right knee is warranted under Diagnostic Code 5261.  

Thus, the Board concludes that there simply is no clinical 
evidence to suggest that, even with flare-ups of pain with 
walking or standing (as alleged), the veteran's pain is so 
disabling as to approximate the level of impairment required 
for assignment of more than the current 20 percent rating 
under Diagnostic Code 5260 for limitation of flexion in 
either the right knee or the left knee, or more than a 10 
percent rating for limitation of extension of the right knee 
under Diagnostic Code 5261.  

The Board has also taken into consideration the veteran's 
contention that he has severe cartilage damage to his knees, 
and that his right knee and left knee disabilities should be 
rated separately for both instability under Diagnostic Code 
5257 and for dislocated semilunar cartilage under Diagnostic 
Code 5258.  As noted above, notwithstanding the veteran's 
complaints regarding instability, the medical evidence does 
not reflect current objective indications of subluxation or 
instability in the veteran's knees.  The Board can also not 
find any reference in the medical evidence of severe 
cartilage damage to either the right or left knee.  In this 
regard, in a July 2004 statement, the veteran reported that 
during a May 2004 examination he had been examined by a 
doctor who reportedly found that the "[p]atell[ar] areas and 
the areas under my knee caps were severely damaged."  The 
Board's notes that the May 2004 examination report from Dr. 
Cruse does not reflect any such discussion, but notes an 
impression of degenerative joint disease of the knees.  

Even accepting the veteran's argument that his knee 
disabilities should be rated under Diagnostic Code 5258, the 
highest available rating for that Code is 20 percent.  Thus, 
consideration of the veteran's bilateral knee disabilities 
under Diagnostic Code 5258 would not warrant a rating higher 
than the currently assigned 20 percent rating the veteran is 
receiving for each of his knees under Diagnostic Code 5260 
for limitation of flexion.  Furthermore, separate ratings 
under Diagnostic Codes 5258 and 5260/5261 are not assignable 
because each contemplates pain, among other things.  See 38 
C.F.R. § 4.14 (2005).  The Board finds no other applicable 
diagnostic code by which to rate the veteran's bilateral knee 
disability and award higher ratings as the medical evidence 
does not otherwise reflect ankylosis of the knees (Diagnostic 
Code 5256), or impairment of the tibia and fibula with marked 
knee or ankle disability (Diagnostic Code 5262).  

For all the foregoing reasons, the claims for ratings higher 
than 20 percent for patellofemoral syndrome of the right knee 
and for the left knee, and a rating higher than 10 percent 
for right knee disability manifested by limitation of 
extension must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating higher than 20 percent for right knee 
patellofemoral syndrome is denied.  

Entitlement to a rating higher than 20 percent for left knee 
patellofemoral syndrome is denied.  

Entitlement to a rating higher than 10 percent for right knee 
disability manifested by limitation of extension is denied.  


REMAND

The Board notes that the most recent VA treatment records 
relevant to treatment of the veteran's gastrointestinal 
disability are dated in May 2000.  In the above-noted report 
of the February 2003 VA examination, the veteran identified 
having undergone an upper gastrointestinal (GI) series in 
October 2002 at the Oklahoma City VAMC.  That report is not 
associated with the claims file.  The VA examiner's diagnosis 
included gastroesophageal reflux disease, chronically 
symptomatic.  

Subsequently, during the November 2004 VA examination, the 
physician noted that the veteran had received consistently 
appropriate and timely medical treatment at the Oklahoma 
VAMC, and that this treatment had included referral to the GI 
specialists in a timely manner and the veteran continued to 
receive care at the clinic up to the present time.  The 
physician, following her review of the veteran's claims file, 
noted an impression of gastritis, helicobacter positive, and 
GERD.  The physician opined that it was at least as likely as 
not that some of the veteran's gastritis had been caused by 
NSAIDs (nonsteroidal anti-inflammatory drugs) used in the 
treatment of his knee conditions.  However, it was further 
noted that a vast majority of the veteran's symptoms were 
either caused by gastritis due to Helicobacter pylori, or to 
GERD.  

Thus, on first impression, the Board notes that there is 
competent medical evidence, in the form of a medical opinion, 
that the veteran's use of NSAIDs for his bilateral knee 
disability did contribute to his developing gastritis.  At 
the same time, however, in reviewing the record, the Board 
notes that there is a question as to whether the veteran does 
in fact have chronic gastritis.  In this respect, the only 
reported diagnoses of gastritis have been associated with 
endoscopic studies in which stomach inflammation was 
identified, the two most recent endoscopic studies, conducted 
in April and June 2001, did not reveal stomach inflammation 
or gastritis.  Likewise, in an August 2003 statement, the 
veteran indicated that he no longer had gastritis.  However, 
as noted above, the physician's impression in November 2004 
curiously notes a finding of gastritis.  

As already mentioned, there appears to be additional 
treatment records and/or diagnostic tests from the Oklahoma 
City VAMC that have not been associated with the claims file.  
These records may be relevant to the veteran's claim in that 
they may reveal pertinent findings regarding gastritis and/or 
other gastrointestinal disability.  As a result, the Board 
can not definitively say that the veteran does or does not in 
fact currently have gastritis.  Hence, the RO should obtain 
any and all records of the veteran's treatment from the 
Oklahoma City VAMC since May 2000.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that with respect to the veteran's 
§ 1151 claim, because the remand to obtain any requested 
records from the Oklahoma City VAMC, and because of the 
possibility that findings noted in any records obtained may 
have a bearing on the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for additional gastrointestinal 
disability, it follows that, any Board action on that claim 
would, at this juncture, be premature.  Hence, the Board will 
defer consideration of that issue.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain from the 
Oklahoma City VAMC, if available, any 
medical records associated with the 
veteran's treatment at that facility for 
GI disability since May 2000.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  In particular, if records 
for this period do not exist or are 
unavailable, this fact should be 
documented in the record.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues of 
service connection for a gastrointestinal 
disability claimed as secondary to 
treatment for service-connected bilateral 
knee disability, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional gastrointestinal disability 
claimed to be the result of VA medical 
treatment.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
an SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


